COMPLAINT

(for filers who are prisoners without lawyers)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))

sus C, Caskcort

 

 

Vv. Case Number:

(Full name of defendant(s))

NO CED a 5 ~y EQ 4 N\ (to be supplied by Clerk of Court)
Valle eis

 

 

 

 

LECEML, Granie O Ywsst, CO Berngy
_ Ls. MXCHELL, BG ad & Osc,
A. PARTIES

{ Paden emxenok Wisc ONS \ , amabin'wented at

 

espa Ceccecss onal Tost sian 2.0. Rex 35), Wespun WI S403

(Address of prison or jail)

(If more than one plaintiff is filing, use another piece of paper.)

pe Defendant SUS ;

  

| a |
is (if a person or private corporation) a citizen of \\} \-~ SS IN

Complaint — 1

Case 2:20-cv-00870-WED_ Filed 06/08/20 Page 1of5 Document 1
(State, if known)

and (if a person) resides at OS N 4 NON N
(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for \Al BPUN C o4 ey, oONA\ Lnoteurr ary

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

i, Who violated your rights;
2 What each defendant did;
3. When they did it;

4, Where it happened; and

aE

Why they did it, if you know.

Planiie OY Wi JS, AerrSoN * Sue bhoe Sed ob. \Wayoun. Cattackiona Lanedyhor
Ce 9 "Wine. + ON04 [p0f2.Q S acorn, fosee W Restm ihad. CO-Glime aod
CO DANES Doce me Ai Qn oRgemten Cell. tat had. Anode Cesar
rect TBMeS gn the jctley in de cell and Another Person's UFrNe on
tne Ros of te cell. TalSulius. Genscan) “nformed.. several. Section hee nerbas
abou Mee CondtiPen. 8 twas Ruos, ‘WA. hak os cell with the Seces and te
owe 80 Hocte. TD Satoomed Yale. Hitt on op/2-0, Le Mkchet\ on
ot Bojan, Wesoigs 509 lecpdd cand .Co-Bossell.aloo.t Aye
Stef _oygbhet ob the. +cflel Sy cthe cell uand. about the usfite ott Pre Qloge

FF We Caio None of tnese Sore Menlors even. Obeimol edo put we

ovt of AWS oBs. cel) toagt 8b. cleaned ups 3? wes 3 that ORS cep
Lor out DAYS Yeo) ou ae [AAS Hyreugn 05///Z-O ;

complaint ~ 2

 

 

 

Case 2:20-cv-00870-WED_ Filed 06/08/20 Page 2 0f5 Document 1
 

LuveNer. oy Sth Gmesbhmedr wos Yinlored 0 de. PocMdend,
WAS las, Bn Bok o® Yorke Noon He. Phd abel,
eke oo Reet 9 a CPwe ; Cm DeVese out se
gk YS te Cain @ Shall Lokectton , Merts and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. a ;
) xo st f ye ;
othet infects OU Deseases « Es LC a Ht
\ 4 . ; J
Ty fo Ya { At a ’ “ta
me BD te Yea LS a Sd eet
aN ee . \ in —
ic NV } \ i® ‘ ry ey dn}
- ] vy
*
a “a
¥
—— Ms ‘saa é wl EI i
\
i bil } & { i
ae =e pf
a ws
4 Yi) OEE we
\
\ P
o * +
ae
“
i g
i t-. F
|

 

 

Complaint — 3

Case 2:20-cv-00870-WED_ Filed 06/08/20 Page 30f5 Document 1
C. JURISDICTION

V7 Iam suing for a violation of federal law under 28 U.S.C. § 1331.
OR
[| Tam suing under state law. The state citizenship of the plaintiff(s) is (are)

different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$
D. RELIEF WANTED
Describe what you want the Court to do if you win your lawsuit. Examples may

include an award of money or an order telling defendants to do something or to
stop doing something. .

LANfsin yo QE eulacdid tine Gonos of SJ00,000. 60
Od: 4 led +O \oe moved Xo Andwer Mak LOS Yor,
inert. Tne Secuta, Great Wortors “ne Leodercil Cules
And He outest¥ons _X doa  Nee\ See Vee ak wes pory
woctecy {onal AASA Soa. T

 

 

 

 

 

 

Complaint - 4

Case 2:20-cv-00870-WED_ Filed 06/08/20 Page 4o0f5 Document 1
E. JURY DEMAND

T want a jury to hear my case.

]- ves 7. NO

I declare under penalty of perjury that the foregoing is true and correct.

 

 

 

Complaint signed this i \ day of IN 20
Respectfully Submitted,
uselleiay,
/ * pl H Y G.

AMAL A SORIGre s ; ms. reg
Lf i hegre Baa ep = OTA y
Signature of Plaintifé =f eee L GAG AHO

ne fi ’ = mM A ‘ i ;
° t | if ae UBLIC.. 2 re

pact eet “ag pres AYN

Plaintiff's Prisoner ID Number “in, wisGw d _SWo

 

 

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

Ww IDO request that I be allowed to file this complaint without paying the filing fee.
[have completed a Request to Proceed in District Court without Prepaying the

Full Filing Fee form and have attached it to the complaint.

| IDO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this

complaint.

Complaint -— 5

Case 2:20-cv-00870-WED_ Filed 06/08/20 Page 5of5 Document 1
